Citation Nr: 1533496	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is a "former prisoner of war" as defined by 38 U.S.C.A. § 101(32) and 38 C.F.R. § 3.1(y)(2).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. N.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014 and a transcript of that hearing is of record.  


FINDING OF FACT

The Veteran did not experience circumstances comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.


CONCLUSION OF LAW

The Veteran is not entitled to status as a "former prisoner of war."  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y)(2).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA satisfied the VCAA duty to notify by sending a letter to the Veteran in May 2009, prior to the June 2010 rating decision, advising her of the evidence necessary to substantiate a claim for entitlement to status as a former prisoner of war and of her and VA's respective duties for obtaining evidence.  The Veteran had ample opportunity to respond to this letter and supplement the record and she has not alleged that notice in this case was inadequate.     

VA also satisfied the duty to assist the claimant with the development of this claim by making reasonable efforts to obtain relevant records that she adequately identified.  The claims file includes the Veteran's service treatment records, VA treatment records and examinations, private treatment records, lay statements, and hearing testimony.  The Veteran attempted to obtain additional Department of Defense records regarding her 1988 airplane crash and subsequent detainment by the Vietnamese military, but was not successful.  Although VA must attempt to obtain relevant records from a Federal department or agency, an August 14, 2013, letter from the National Security Agency, Central Security Service, to the Veteran reflects that the records cannot be released because they are classified, rendering them exempt from disclosure under 5 U.S.C.A. § 522(b)(1).  38 C.F.R. § 3.159(c)(2).  Moreover, as the occurrence of the incident is not contested and resolution of this appeal is based on comparison of the Veteran's condition shortly prior to, and shortly after, her detainment - which is well documented in her service treatment records - as well as her reports of the experience - which are of record - there is no reasonable possibility that additional assistance by VA would substantiate the claim.  38 C.F.R. § 3.159(d).  

In regard to the November 2014 hearing, the Court has held that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2014 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Status as a Former Prisoner of War

Pertinent law -38 U.S.C.A. § 101 (32)- defines a "former prisoner of war" as a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in the line of duty: (A) by an enemy government or its agents, or a hostile force, during a period of war; or (B) by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  

As the Veteran was not detained during a period of war, she, in order to be considered a former prisoner of war, must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  38 C.F.R. § 3.1(y)(2)(i).  Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  Id.   However, pertinent case law provides that "such a guideline establishes general types of circumstances that are deemed comparable to those involving detention by enemy governments" and, "in determining comparability... the degree as well as the type of hardship suffered must be evaluated."  Young v. Gober, 121 F.3d 662, 666 (1997).  

The Veteran has contended that her detainment by the Vietnamese military for a one week period in July 1988 meets the requirements of 38 U.S.C.A. § 101 (32) and 38 C.F.R. § 3.1(y)(2)(i) such that she is entitled to status as a former prisoner of war.  The record reflects that the Veteran's aircraft was shot down near the Spratly Islands on July 12, 1988 and she, and two crew-mates, were subsequently detained by the Vietnamese navy on two separate vessels prior to being delivered to U.S. State Department officials in Vietnam (hereafter these events are referred to as "the incident").  The aircraft crew were detained for one week and the Veteran has alleged that during that period she:  was not provided adequate nutrition (reporting being provided only tea, a stew made with fish heads and unhusked rice, and ant-infested bread); was exposed to unsanitary conditions (reporting the vessels were rat-infested and she had to sleep on a hard bench); was the victim of an attempted rape; and experienced theft of personal items such as cash money (reporting six (6) dollars) and a watch.  She has also contended that she was pregnant with twins at the time of her detainment and, as a result of her treatment, lost ten pounds, became anemic, and experienced the loss of one of the embryos.  See April 2007 written statement, November 2014 hearing testimony.

The Veteran's service treatment records reflect that she underwent a gynecological examination on July 5, 1988, seven days prior to the incident.  At that time, her weight was recorded at 153 pounds.  A separate July 5, 1988, clinical record reflects a diagnosis of "anemia of pregnancy."  The Veteran's service 'prenatal and pregnancy' medical record reflects that she had reported a family history of twins, but was only pregnant with a single embryo whose fetal heart tones were recorded on July 5, 1988.  On July 21, 1988, this pregnancy was again confirmed, by ultrasound.  Service treatment records reflect that on July 21, 1988, after the incident, the Veteran reported that she experienced no "untoward injury or occurrences, no cramping, no bleeding, and no leaking fluid."  She also reported attempting to eat, but experiencing nausea and vomiting.  Although the treatment note indicates that she informed the clinician that her weight had decreased by 10 pounds, the clinician put a question mark in that portion of the note and wrote to the side that her weight was 148 pounds.  The remainder of the note reflects that the clinician informed the Veteran that there appeared to be no injury to, and no anticipated damage to the survival of, her fetus.  No other ill effects were noted, but the clinician instructed the Veteran to increase her rest and "eat well."  An August 8, 1988, note states that she was fit for duty.

Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the Veteran's self report of losing ten pounds, becoming anemic, and experiencing the loss of an embryo, all during the incident is not credible due to inconsistency with the other evidence of record, specifically the competent medical evidence of diagnoses, prior to the incident, of a single pregnancy with pregnancy-related anemia as well as a recorded weight difference, before and after the incident, of only five pounds.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  

Moreover, the Veteran's report of an attempted rape is inconsistent with the statements made to, and recorded by, the in-service medical professional for treatment purposes - such statements are considered highly probative.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (statements made to physicians for purposes of diagnosis and treatment are considered exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Rucker v. Brown, 10. 67, 73 (1997).  She has also provided three conflicting accounts regarding the attempted rape: 
* at the November 2014 hearing, the Veteran and M.N. (a member of the flight crew present with her during the incident) testified that they 'knew' her captors were planning to rape her and that her crewmember M.N. was beaten for intervening (however, she also testified that she and M.N. did not speak or understand Vietnamese and that their captors did not speak English and none of them actually touched her at the time of the alleged attempted assault);  
* a typed statement from the Veteran that was included in a May 2010 email statement by N.F. (identified as a former service member who was not personally involved in the incident, but who knew the Veteran's husband at that time) reflects that a Vietnamese "political officer" intervened to actually stop the attempted rape, and M.N. was beaten in an attempt to intervene that the Veteran did not become aware of until afterwards; 
* and in an undated statement from the Veteran, received by VA in December of 2014, she stated that a Vietnamese navy doctor intervened to prevent the attempted rape and that she, upon returning to the room in which M.N. was held, informed him of what had transpired.

Although the Veteran's experiences during the incident were indisputably traumatic, her accounts of the exact nature of those experiences are not credible due to internal inconsistency and inconsistency with other evidence of record.  Caluza, 7 Vet. App. at 511-512.  There is no doubt that the Veteran experienced stress and lost weight during the incident, but "while every detention or internment certainly causes hardship, not every physical or psychological hardship... can be considered comparable to that suffered in an enemy internment camp."  Young, 121 F.3d at 666.  

The credible medical evidence of record does not reflect that, as of July 21, 1988, the Veteran was experiencing any ill effects -other than weight loss and concern- as the result of any physical hardships or abuse, psychological hardships or abuse, malnutrition, unsanitary conditions, or similar circumstances experienced during the incident.  As a result, the record does not support that the degree of any such hardship renders the circumstances under which the Veteran was detained to be comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  38 C.F.R. § 3.1(y)(2)(i).  The appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








[Continued on next page.]
ORDER

Entitlement to status as a "former prisoner of war" is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


